Exhibit 10.2

LOGO [g18408g14g83.jpg]

 

COMMITMENT

DayStar Technologies

We are pleased to offer this Commitment for Bighorn Capital, Inc. (“Bighorn”) to
use its best efforts to arrange and/or fund the proposed financing through which
DayStar Technologies, Inc. (“Borrower”) will receive funds to finance the
purchase of certain equipment, currently on order from manufacturers/suppliers
in Europe, and equipment already delivered and paid for, which collectively
shall herein be known as the “Property”. Bighorn understands that the aggregate
purchase price for the Property, including the cost of delivery to Borrower in
California, is approximately $44,000,000, against which Borrower has paid cash
deposits aggregating approximately $8,500,000 and previously paid for equipment
of $9,000,000.

This Commitment supersedes all previous communications and correspondence
without limitation. The outline of these terms and conditions are as follows:

 

BORROWER:    DayStar Technologies, Inc. LENDER:    Bighorn and/or any other
Lender designated by Bighorn (collectively, “Lender”). Bighorn reserves the
right to assign or sell participations in all or part of the loan described
herein (the “Loan”). GUARANTOR:    DayStar Technologies, Inc. LOAN AMOUNT:   
The lesser of (i) 80% of the delivered and installed total purchase price for
such equipment and all prior indebtedness, or $35,200,000, or (ii) 80% of the
value of such equipment (as determined by the equipment lender in its sole
judgment), provided that the final loan amount is not less than $21,000,000.
RATE:    6-month LIBOR + 350 Basis Points, calculated based on a 360-day year
and charged for actual days elapsed. LOAN FEE:    2.5% of the final Loan amount
and payable at closing. Fee is without deduction of any bank charges, discounts,
or closing costs that may be charged to borrower. This Fee is due and payable
upon close of financing covered herein.    If Bighorn provides the Equipment
Loan as contemplated in this Commitment, Borrower will issue, to such designee
as Bighorn and Dynamic Worldwide Solar Energy, LLC (“Dynamic”) shall designate,
seven-year Warrants for the Purchase of Shares of Borrower’s Common Stock, at an
exercise price of $.30 per share, as more fully described (and subject to the
conditions in) a separate letter agreement dated April 29, 2010 (the “Omnibus
Agreement”) among Borrower, Bighorn and Dynamic. Borrower agrees that if these
Warrants are not issued as required by the Omnibus Agreement, Bighorn has the
right to lien Borrower’s corporate assets until such time as this issue is
resolved. TERM:    Five (5) years from the Closing Date. Interest payable
monthly. At the end of the Loan Term, the full amount of the Loan plus any
accrued interest is due and payable.

 

BHC       DayStar



--------------------------------------------------------------------------------

LOGO [g18408g14g83.jpg]

 

CONDITIONS OF FINANCING COLLATERAL:    Lender to be secured by;   

a)      Perfected first lien security interest in the Property (requires
subordination of senior secured creditors of Borrower); and

  

b)      Perfected security interest in all other assets of Borrower (pari passu
with senior secured creditors of Borrower);

  

c)      Other customary and commercially reasonable collateral; and

  

d)      Corporate Guarantee of DayStar Technologies, Inc.

 

CONDITIONS OF FINANCING RECOURSE:    Loan documentation shall include full
recourse to Borrower covering full repayment of all amounts due under Loan
Documents.    In addition to the foregoing recourse, Borrower shall have
liability for; (i) misapplication of funds or proceeds due Lender under terms of
Loan documents; and (ii) damages arising from fraud or misrepresentation.
FEES & COSTS:    Once Bighorn has received the complete due diligence package
from Borrower and Lender has issued its definitive Commitment, Bighorn shall be
obligated to proceed with the transaction unless Borrower materially defaults
hereunder or any material information provided by Borrower, or its
representatives, contains willful material factual inaccuracies and/or willful
material misstatements. RETAINERS:    $25,000 (USD) Accountable Retainer shall
be remitted by Borrower to Bighorn Capital from the loan proceeds received by
Borrower at the First Closing (as defined in the Omnibus Agreement). This is an
accountable fee required to address and help cover costs (other than Bighorn’s
and Lender’s legal fees) associated with this proposed financing. See Wiring
Instructions Exhibit ‘A’ attached hereto.    $10,000 (USD) Non-Accountable
Retainer shall be remitted by Borrower to Bighorn Capital from the loan proceeds
received by Borrower at the First Closing. This is a non-accountable,
non-refundable fee required to address and help cover Bighorn’s time and
expenses associated with the consideration, and due diligence investigation for
this proposed financing. See Wiring Instructions Exhibit ‘A’ attached hereto.
EXCLUSIVITY:    The parties will deal with each other on an exclusive basis for
a period of 90 days from the First Closing, and no Party during such period
shall cooperate with respect to the subject matter of this Commitment, either
directly or indirectly, with any third party outside the scope of cooperation
covered by this Commitment. It is agreed that Borrower will not disclose any
details of this transaction related to Bighorn to any third party without prior
written consent of Bighorn. Borrower will not attempt to circumvent Bighorn and
deal directly, indirectly, or by association with any “Capital Source”
introduced to Borrower by Bighorn for a period of one (1) year from the date of
this Commitment.

 

BHC       DayStar



--------------------------------------------------------------------------------

LOGO [g18408g14g83.jpg]

 

CONSIDERATION:    Borrower agrees that the Loan shall be without cost to Bighorn
subject to the following: Borrower assumes liability for and will pay all costs
and expenses required to satisfy the conditions hereof and the making of the
Loans, including reimbursement of Bighorn’s and Lender’s legal fees. Such costs
and expenses shall be paid upon demand by Bighorn, and such obligation shall
survive termination. MEDIATION:    Borrower and Lender each hereby
unconditionally and irrevocably waive any and all rights to Trial by Jury in any
suit, counterclaim, or cross-claim arising in connection with, out of, or
otherwise relating to this Commitment, the other loan documents, the obligation,
the collateral, or any related transaction.    Borrower understands that Bighorn
cannot and would not enter into this Commitment without Borrower’s agreement to
the limitation of damages, choice of forum and waive of trial by jury clauses
contained herein.    No failure on the part of Bighorn to exercise and no delay
in exercising any right under the Loan Documents shall operate as waiver
thereof, nor any single or partial exercise by Bighorn of any right under the
Loan Documents preclude any further exercise thereof, or the exercise of any
other right. Each and every right or remedy granted under the Loan Documents or
under any document delivered there under or in connection therewith or allowed
to Bighorn in law or equity shall be deemed cumulative and may be exercised from
time to time.    If any provision of this Commitment, or the application of any
provision to any person or to any circumstance, shall be determined to be
invalid and unenforceable, such determination shall not affect any other
provision of this Commitment, or the application of such provision to any other
provision or circumstance, all of which other provisions shall remain in full
force and affect.    Borrower acknowledges that it has consulted with counsel of
its choice and with such other experts and advisors as it deemed necessary in
connection with the negotiation, execution, and delivery of this Commitment.
Borrower acknowledges that it will consult with counsel of its choice and with
such other experts and advisors, as it deems necessary in connection with the
negotiation, execution and delivery of the other Loan Documents. This Commitment
and the other Loan Documents shall be construed without regard to any
presumption or rule requiring that they be construed against the party causing
them, or any part of them, to be drafted. ACCEPTANCE OF    COMMITMENT:    This
Commitment is executed and accepted by all parties as evidenced by signature(s)
below, strictly in their representative capacities. By the acceptance of this
Commitment, Borrower agrees that no representative, member, partner,
shareholder, employee, consultant, affiliate or agent of Bighorn or Lender shall
be personally liable for the payment of any claim or the performance of any
obligations hereunder.

 

BHC       DayStar



--------------------------------------------------------------------------------

LOGO [g18408g14g83.jpg]

 

   This Commitment may be executed in counterparts which, taken together, shall
constitute one original. This Commitment is for the benefit of the Applicant
only and may not be assigned except upon the prior written consent of Bighorn,
which consent may be withheld for any reason or no reason. No party other than
Borrower may rely upon the terms and conditions of this Commitment. This
Commitment will be governed by and construed in accordance with the laws of
California, without regard to the principles of conflicts of laws thereof. This
document is an arms length and negotiated agreement. It shall be construed
without any regard to any presumption or rule requiring construction against the
party causing such instrument or any portion thereof to be drafted.

This Commitment is not executed until all parties have signed, and a fully
signed copy is received by Bighorn. Electronic and facsimile signatures hereon
shall have the same legal effect as original signatures.

ACCEPTED AND AGREED TO THIS 29th DAY OF April, 2010:

 

For and on Behalf of: Bighorn Capital,

Inc. and or assigns

   

For and on Behalf of: DayStar

Technologies, Inc.

/s/ Robert Entler

   

/s/ Magnus Ryde

By:   Robert Entler     By:   Magnus Ryde Its:   President     Its:   Chief
Executive Officer

 

BHC       DayStar